EXHIBIT 10.2

TRANSITION AND EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is made as of June 7, 2017 by and between
LeMaitre Vascular, Inc., a Delaware corporation with an address at 63 Second
Avenue, Burlington, MA, 01803 USA (“LMAT”), and Peter R. Gebauer, an individual
with a residence at Lessingstraße 7, 61440 Oberursel, Germany (“Gebauer”).

WHEREAS, as of the date hereof, Gebauer is employed as Managing Director of
LeMaitre Vascular GmbH, a wholly-owned subsidiary of LMAT and a German limited
liability company with an address at Otto-Volger-Str 5 a/b, 65843 Sulzbach,
Germany (“GMBH”), and as President, International Operations of LMAT pursuant to
that certain Managing Director Employment Agreement between GMBH and Gebauer
dated as of October 1, 2008, as amended (the “Gebauer MD Agreement”);

WHEREAS, Gebauer has informed GMBH and LMAT that he wishes to transition from
such roles to that of a part-time employee of LMAT in connection with his return
to the United States on September 30, 2017;

WHEREAS, concurrently herewith, GMBH and Gebauer are entering into that certain
Separation Agreement dated the date hereof (the “Separation Agreement”) with
respect to his resignation from such roles as of September 30, 2017; and

WHEREAS, the parties wish to establish the terms of Gebauer’s part-time
employment by LMAT in a new role beginning October 1, 2017 and ending August 15,
2018.

NOW THEREFORE in consideration of the mutual promises herein set forth and for
other good and valuable consideration, the receipt of which the parties
acknowledge, the parties hereby agree as follows:

 

1. Relocation Expense Reimbursement. Provided that Gebauer is employed by GMBH
and LMAT through September 30, 2017 (the “Transition Date”) in accordance with
the terms of the Separation Agreement, LMAT shall reimburse Gebauer for the
actual costs that Gebauer and his family reasonably incur in relocating to
Florida; provided, however, that in no event shall the obligation of LMAT to
reimburse Gebauer for such expenses exceed $74,800. Any reimbursement of
relocation expenses as provided for herein shall be contingent upon Gebauer’s
submission of such appropriate receipts (and other documentation as LMAT may
reasonably request) to LMAT by March 31, 2018.

 

2. Tax Equalization.

 

  a. 2016. The amount owing to Gebauer as a tax equalization payment for
calendar year 2016 shall be paid by GMBH pursuant to the Separation Agreement by
September 30, 2017.

 

  b.

2017. Provided that Gebauer is employed pursuant to the Separation Agreement
until and on the Transition Date, the parties agree that Gebauer shall be paid
an amount for the tax equalization of his 2016 earned annual bonus of €118,378
paid in January 2017, and of his salary for the first nine months of 2017, the
total amount of which

 



--------------------------------------------------------------------------------

  shall be divided by two to determine the payment to be made to Gebauer (the
“2017 TEQ Payment”). The calculation of the tax equalization amount shall be
based on the methodology, as applicable, attached as Exhibit B to the Gebauer MD
Agreement. For the avoidance of doubt, the only compensation to be equalized is
Gebauer’s 2016 annual bonus of €118,378 (paid in January 2017) and his salary
from January 1, 2017 to the Transition Date. The 2017 TEQ Payment shall be
calculated and approved for payment by September 10, 2017 and shall be paid to
Gebauer by September 30, 2017.

 

3. New Role. Provided that (i) Gebauer is employed pursuant to the Separation
Agreement through the Transition Date; (ii) Gebauer shall have executed the
Separation Agreement, including its exhibit(s), setting forth his resignation
from all of his roles with GMBH, LMAT and any subsidiaries of LMAT as of such
date; and (iii) Gebauer shall have resigned from all such roles, then Gebauer
shall automatically become a part-time, exempt employee of LMAT on October 1,
2017 with a title of International Operations Specialist (the “New Role”) and
the following terms shall apply until he ceases to be employed by LMAT in the
New Role:

 

  a. Duties. Gebauer’s duties shall include the performance of a limited number
of special projects at the direction of the chief executive officer of LMAT such
as providing high level assistance with LMAT’s international operations and
assisting with “go-direct” efforts in countries where LMAT currently sells
through distributors, such as Thailand and Portugal. With reasonable notice and
provided Gebauer is not on personal vacation from his home, Gebauer will use
best efforts to faithfully, diligently and efficiently perform such duties on
behalf of LMAT. Gebauer agrees to abide by the reasonable rules, regulations,
instructions, personnel practices and policies of LMAT and any changes therein
that may be adopted from time to time. Gebauer shall be employed in a
non-officer role on a part-time basis, and primarily perform the duties assigned
hereunder out of his home in Florida, USA. No airline flights are required under
this Agreement.

 

  b. Term. Unless earlier terminated by Gebauer for any reason or by LMAT under
Section 3(h) hereof, the term of Gebauer’s employment with LMAT following the
Transition Date shall be from October 1, 2017 to August 15, 2018 (the “Extended
Term”), after which Gebauer’s employment with LMAT shall cease without further
action necessary by Gebauer or LMAT.

 

  c. Compensation. Gebauer shall receive an annual base salary of $10,000.
Gebauer shall not be entitled to earn or receive any bonus compensation or any
equity compensation. Equity awards granted to Gebauer prior to the date hereof
shall continue to vest and be exercisable per the terms of the awards until such
time as Gebauer is no longer an employee of GMBH or LMAT. Grants of prior equity
awards by the Compensation Committee of LMAT provide for the vesting of options
upon any change in control of LMAT.

 

  d. Benefits. Gebauer shall be entitled to enroll in the following benefit
programs of LMAT available to US employees, subject to the terms and enrollment
conditions of such programs: health insurance, dental insurance and the LMAT
401(k) savings plan. To the extent Gebauer’s cash compensation from LMAT is
insufficient to cover the costs of any such insurance programs he elects to
participate in, Gebauer shall remit a check on a monthly basis to LMAT to cover
the deficit upon LMAT’s demand. Due to Gebauer’s part-time status and the
limited number of hours expected, Gebauer shall not be entitled to accrue any
time for vacation, sick or personal leave after the Transition Date.

 

-2-



--------------------------------------------------------------------------------

  e. Expense Reimbursement. LMAT shall reimburse Gebauer for business related
expenses incurred by Gebauer, and submitted by Gebauer, in accordance with the
Travel and Entertainment Policy contained in the LMAT Employment Manual.

 

  f. Other Engagements. Gebauer shall be permitted to work in a consulting
capacity for other companies during the Extended Term provided that the business
of any such company is not competitive to that of LMAT and his provision of such
services to any other company or companies would not interfere with his ability
to carry out his duties for LMAT.

 

  g. Executive Obligations Agreement. Gebauer ratifies and confirms that certain
Executive Obligations Agreement between LMAT and Gebauer dated September 22,
2003 (the “Executive Obligations Agreement”), which remains in full force and
effect. Gebauer acknowledges that the entry into this Agreement by LMAT
constitutes sufficient consideration for the continued application of such
agreement, notwithstanding the change contemplated in Gebauer’s role from those
he performed at the time he entered into such agreement. Gebauer acknowledges
that the Executive Obligations Agreement contains, among other covenants, a
covenant not to compete.

 

  h. Termination. Gebauer may terminate his employment in the New Role for any
reason at any time upon five business days’ notice to LMAT. Gebauer’s employment
in the New Role shall not be terminable by LMAT other than for Cause, where
“Cause” means: Gebauer’s engagement in or performance of acts of dishonesty or
moral turpitude, illegal conduct or gross misconduct, including, without
limitation, fraud, misrepresentation, theft, and embezzlement towards the
Company; Gebauer’s violation of company policy, which violation or refusal is
not remedied within thirty (30) days after receipt of notice thereof; Gebauer’s
breach of the Executive Obligations Agreement; Gebauer’s engagement in conduct
that has proven to adversely affect the business and/or reputation of LMAT; or
Gebauer’s death or disability. LMAT may immediately terminate Gebauer’s
employment at any time during the Extended Term for Cause. Other than for
services previously and actually rendered during the Extended Term, no
compensation or payment of any type shall be owing to Gebauer by LMAT or any of
its affiliates if he is terminated for Cause by LMAT.

 

4. Entire Agreement. Except for the Separation Agreement and the Executive
Obligations Agreement, this Agreement supersedes all previous agreements,
promises, proposals and representations made between the parties, including any
oral or written representations made by any representatives and/or agents of a
party. No modification or amendment of this Agreement will be binding unless
agreed to in writing and signed by all parties to this Agreement.

 

5. Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement. The signatures of all of the
parties need not appear on the same counterpart, and delivery of an executed
counterpart signature page by facsimile or other electronic means is as
effective as executing and delivering this Agreement in the presence of the
other parties to this Agreement.

 

-3-



--------------------------------------------------------------------------------

6. Miscellaneous. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. A party’s failure to insist upon strict compliance with any
provision of this Agreement or the failure to assert any right such party may
have hereunder shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement. This Agreement is freely
assignable by LMAT and is binding upon and inures to the benefit of the parties
and their respective successors and assigns, including any corporation with
which or into which LMAT may be merged or which may succeed to its assets or
business, although the obligations of Gebauer are personal and may be performed
only by him.

 

7. Section 409A. The parties intend that this Agreement will be administered in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). To the extent that any provision of this Agreement is ambiguous as
to its compliance with Section 409A of the Code, the provision shall be read in
such a manner so that all payments hereunder comply with Section 409A of the
Code. The parties agree that this Agreement may be amended, as reasonably
requested by a party, and as may be necessary to fully comply with Section 409A
of the Code and all related rules and regulations in order to preserve the
payments and benefits provided hereunder without additional cost to any party.
LMAT makes no representation or warranty and shall have no liability to the
Gebauer or any other person if any provisions of this agreement are determined
to constitute deferred compensation subject to Section 409A of the Code but do
not satisfy an exemption from, or the conditions of, such Section. All in-kind
benefits provided and expenses eligible for reimbursement under this Agreement
shall be provided by LMAT or incurred by Gebauer during the time periods set
forth in this Agreement. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable
year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

8. Governing Law. This Agreement and the legal relations among the parties
hereto shall be governed and construed in accordance with the substantive laws
of the Commonwealth of Massachusetts, without giving effect to the principles of
conflict of laws thereof. Each party agrees that, in the event such Party elects
to initiate litigation against the other party, such party will file such
litigation in the state or federal courts of Massachusetts. Each party hereby
expressly and irrevocably waives any claim or defense in any action or
proceeding brought in said jurisdictions based on any alleged lack of personal
jurisdiction, improper venue, forum non conveniens or any similar basis.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

/s/ Peter R. Gebauer

Peter R. Gebauer LEMAITRE VASCULAR, INC. By:  

/s/ George W. LeMaitre

Name: George W. LeMaitre Its: Chairman and CEO

 

-5-